UNITED STATES COURT OF APPEALS
                                   FIFTH CIRCUIT

                                      _________________

                                         No. 00-40794

                                      (Summary Calendar)
                                      _________________


               UNITED STATES OF AMERICA,


                                             Plaintiff-Appellee,

               versus


               MELVIN WAYNE ORR, also known as Jim,


                                             Defendant - Appellant.



                          Appeal from the United States District Court
                               For the Eastern District of Texas
                                   USDC No. 4:99-CR-91-3

                                         August 7, 2001

Before JONES, SMITH, and EMILIO M. GARZA, Circuit Judges.

PER CURIAM:*

       Court-appointed counsel for Melvin Wayne Orr has moved for leave to withdraw and has filed

a brief as required by Anders v. California, 386 U.S. 738 (1967). Orr has filed a response to




       *
               Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR. R.
47.5.4.
counsel’s motion to withdraw, raising, among other things, various claims of ineffective assistance

of counsel. The reco rd has not been adequately developed for us to consider Orr’s ineffective

assistance claims on direct appeal. See United States v. Higdon, 832 F.2d 312, 313-14 (5th Cir.

1987). Our independent review of counsel’s brief, Orr’s response, and the record discloses no

nonfrivolous appellate issues. Accordingly, counsel’s motion for leave to withdraw is GRANTED,

counsel is excused from further responsibilities herein, and the APPEAL IS DISMISSED. See 5th

Cir. R. 42.2.




                                               -2-